Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

                                                                Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1, 3-5, 7 and 9-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3 and 6 of patent # 9392061.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 7 of the instant application recite or have inherent all the limitations of claim 1 of patent # 9392061.  Claims 1 and 7 merely narrow the scope of claim 1 of patent # 9392061 by adding some elements and functions to the claims. The same argument applies to claims 3, 4 and 9, 10 of the instant application and claim 3 of patent # 9392061. Also, the same argument applies to claims 5 and 11 of the instant application and claim 6 of patch # 9392061.




Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 6/25/2021 and 9/25/2021 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
E


         Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Averi et al. (U.S. PG-Publication # 2009/0310485), in view of Jeffay et al. (U.S. PG-Publication # 2006/0083231), and in view of Krakirian et al. (U.S. PG-Publication # 2006/0083231).


           Consider claims 1 and 7, Averi et al. clearly disclose a method for using distributed shared memory for communicating between distributed computing systems, the method comprising: 
           calibrating a first clock in a node-A and a second clock in a node-B according to a current time in a node-C sent to the node-A and to the node-B, wherein the calibrated first clock is used to measure arrival and sent times in the node-A and the calibrated second clock is used to measure arrival and sent times in the node-B (par. 48 (Each APN client point solicits and calibrates to the APN clock sync server 54); fig. 3c (343), par. 111 (If multiple paths are in a path quality good state, then an estimated end to end time is evaluated and compared for each path)); 
           transmitting a first memory block at a measured sent time-A from the node-A over a first communication path to the node-B at a measured arrival time-A;
           transmitting a second memory block at a measured sent time-B from the node-A over a second communication path that is different from the first communication path to the node-B at a measured arrival time-B; 
           generating in node-B a node-B path quality report containing an analysis of the measured sent time-A, the measured arrival time-A, the measured sent time-B, and the measured arrival time-B (fig. 3c (343), par. 111 (If multiple paths are in a path quality good state, then an estimated end to end time is evaluated and compared for each path)); and 
           determining in node-A path selections for subsequent transmissions of memory blocks from the node-A to the node-B based on the node-B path quality report received from the node-B (fig. 3c (343), par. 111 (If multiple paths are in a path quality good state, then an estimated end to end time is evaluated and compared for each path)).
          However, Averi et al. do not specifically disclose sent time and arrival time.
          In the same field of endeavor, Jeffay et al. clearly show:
           transmitting a first memory block at a measured sent time-A from the node-A over a first communication path to the node-B at a measured arrival time-A (par. 15 (classifying packets to different connections based on the transport and network layer header information, modeling each connection using an abstract syntax for characterizing bidirectional interactions between endpoints of each connection and delays between the interactions and recording a start time 
and an end time for each connection); EN: A person skilled in the art can easily provide the sent time-A and arrival time-A);
           transmitting a second memory block at a measured sent time-B from the node-A over a second communication path that is different from the first communication path to the node-B at a measured arrival time-B (par. 15 (classifying packets to different connections based on the transport and network layer header information, modeling each connection using an abstract syntax for characterizing bidirectional interactions between endpoints of each connection and delays between the interactions and recording a start time and an end time for each connection); EN: A person skilled in the art can easily provide the sent time-B and arrival time-B);                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for using distributed shared memory, as taught by Averi, and show sent time and arrival time, as taught by Jeffay, so that the performance of a network can be improved. 
          However, Averi et al. do not specifically disclose distributed shared memory.
          In the same field of endeavor, Krakirian et al. clearly show: 
          distributed shared memory for communicating between distributed computing systems (Abs (The processes employ a distributed shared 
memory logic circuit that is a component of each node and a connection/communication protocol for sending and receiving packets), par. 28 (memory block…DSM-management))
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for using distributed shared memory, as taught by Averi, how sent time and arrival time, as taught by Jeffay, and show distributed shared memory, as taught by Krakirian, so that the performance of a network can be improved.                  



          Consider claim 2, and as applied to claim 1 above,
                          claim 8, and as applied to claim 7 above, 
Averi et al. clearly disclose the method as described.
          However, Averi et al. do not specifically disclose sent-time.
          In the same field of endeavor, Jeffay et al. clearly show:                   
          wherein the first memory block transmission includes the measured sent time-A and the second memory block transmission includes the measured sent time-B (par. 15 (classifying packets to different connections based on the transport and network layer header information, modeling each connection using an abstract syntax for characterizing bidirectional interactions between endpoints of each connection and delays between the interactions and recording a start time and an end time for each connection); EN: A person skilled in the art can easily provide the sent time-A in the first memory block and sent time-B in the second memory block).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for using distributed shared memory, as taught by Averi, and show sent time, as taught by Jeffay, so that the performance of a network can be improved. 



           Consider claim 3, and as applied to claim 1 above, 
                           claim 9, and as applied to claim 7 above,
Averi et al. clearly disclose a method, wherein the calibrating comprises:
           transmitting a clock request from the node-A to the node-C (par. 48 (Each APN client point solicits and calibrates to the APN clock sync server 54)); and 
           transmitting the current time based on a reference clock in the node- C to the node-A in response to the clock request received in the node-C (par. 48 (Each APN client point solicits and calibrates to the APN clock sync server 54)). 



           Consider claim 4, and as applied to claim 1 above, 
                           claim 10, and as applied to claim 7 above,
Averi et al. clearly disclose:
           transmitting a clock request from the node-B to node-C (par. 48 (Each APN client point solicits and calibrates to the APN clock sync server 54);); and 
           transmitting the current time based on a reference clock in the node-C to the node-B in response to the clock request received in the node-C (par. 48 (Each APN client point solicits and calibrates to the APN clock sync server 54);). 



           Consider claim 5, and as applied to claim 1 above, 
                           claim 11, and as applied to claim 7 above,
Averi et al. clearly disclose:
           generating in the node-A a node-A path quality report containing arrival and sent times for transmissions received in the node-A (par. 5 (An egress processor module receives a first set of communication path quality reports and tagged path packet data from a peer node and generates accurate arrival times, send times, sequence numbers and unutilized byte counts for the tagged packets received from the peer node; EN: This implies a report is being generated)); and 
           transmitting the node-A path quality report to the node-B for use by the node-B to determine path selection for subsequent transmissions from the node-B to the node-A. (par. 5 (An egress processor module receives a first set of communication path quality reports and tagged path packet data from a peer node and generates accurate arrival times, send times, sequence numbers and unutilized byte counts for the tagged packets received from the peer node))




           Consider claim 6, and as applied to claim 1 above, 
                          claim 12, and as applied to claim 7 above,
Averi et al. clearly disclose:
           wherein congestion is determined by comparing how many data packets were sent by the node-A with an indication of how many data packets were received by the node-B (par. 7 (maintains a data store of peer node path performance characterizations for packet loss, one way communication time, jitter on one way communication time, congestion, and bandwidth allocation)).



                                       


Conclusion

          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

           Byrant      2011/0153869 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 2, 2022